    Case: 1:19-cv-06734 Document #: 97 Filed: 11/27/19 Page 1 of 3 PageID #:732




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


                                                             CIVIL ACTION NO.
 IN RE DELTA DENTAL ANTITRUST LITIGATION
                                                             1:19-cv-06734




               DEFENDANT DELTA DENTAL PLANS ASSOCIATION’S
                        NOTICE OF RELATED CASE

       Pursuant to the Initial Case Management Order (“CMO”) entered by the Court on

November 25, 2019 (Dkt. 95), Defendant Delta Dental Plans Association (“DDPA”), through its

undersigned counsel, hereby submits this Notice of Related Case.

       On November 26, 2019, the following case was filed in the U.S. District Court for the

Northern District of Illinois: American Dental Association, et al. v. Delta Dental Insurance

Company, et al., Case No. 1:19-cv-07808 (the “ADA Complaint”). The plaintiffs in the ADA

Complaint are represented by: Robert A. Clifford, Shannon M. McNulty, and Kristofer S. Riddle

of the Clifford Law Offices, P.C.; and Scott Martin, Michael P. Lehmann, Megan E. Jones,

Michael D. Hausfeld, and Swathi Bojedla of Hausfeld LLP. The case has been assigned to the

Honorable John J. Tharp, Jr. A true and correct copy of the ADA Complaint is attached hereto as

Exhibit A.

       The ADA Complaint alleges nearly identical claims to those brought in the instant action.

Like the complaints that have been consolidated before this Court, the ADA Complaint alleges

antitrust violations based on claims of “market allocation, output restraint and suppression of

compensation,” see ADA Complaint (Ex. A), ¶ 167, and it similarly purports to bring the case as

a putative class action on behalf of “[a]ll Delta Dental Providers, not owned or employed by any
    Case: 1:19-cv-06734 Document #: 97 Filed: 11/27/19 Page 2 of 3 PageID #:732




of the Defendants, that provide dental goods or services to Delta Dental insureds pursuant to a

Delta Dental insurance policy within the United States,” id. ¶ 152. Furthermore, the ADA

Complaint also names the same 54 Delta Dental defendants that were originally named in the cases

consolidated here, plus three additional defendants.

          Under the CMO, the consolidated complaint filed with this Court “shall serve as the

operative class action complaint, and the Defendants shall not be required to answer or otherwise

respond to any other class action complaint filed to date or transferred into this Court.” See CMO

(Dkt. 95), ¶ 18. Accordingly, pursuant to the CMO, we hereby notify the Court and Plaintiffs of

this related case and respectfully request the ADA Complaint to be consolidated with the instant

action.



Dated: November 27, 2019                               Respectfully submitted,

                                                       /s/ Britt M. Miller
                                                       Britt M. Miller
                                                       Daniel K. Storino
                                                       MAYER BROWN LLP
                                                       71 South Wacker Drive
                                                       Chicago, IL 60606
                                                       (312) 782-0600
                                                       bmiller@mayerbrown.com
                                                       dstorino@mayerbrown.com

                                                       Mark W. Ryan (pro hac vice)
                                                       MAYER BROWN LLP
                                                       1999 K Street, NW
                                                       Washington, DC 20006
                                                       (202) 263-3000
                                                       mryan@mayerbrown.com

                                                       Counsel for Defendant
                                                       Delta Dental Plans Association




                                                2
    Case: 1:19-cv-06734 Document #: 97 Filed: 11/27/19 Page 3 of 3 PageID #:732




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I caused a true and correct copy of the

foregoing DEFENDANT DELTA DENTAL PLANS ASSOCIATION’S NOTICE OF RELATED

CASE to be filed with the Clerk of the United States District Court for the Northern District of

Illinois, Eastern Division, using the electronic case filing system of the Court. The electronic case

filing system sent a “Notice of E-Filing” to the attorneys of record in this case.



                                                              /s/ Britt M. Miller
                                                              Britt M. Miller
